Citation Nr: 0010480	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-26 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of a trauma 
to the left knee with arthritis, postoperative total knee 
replacement, with revision of patellar component, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1997 rating decision which denied the veteran's 
claim for an increased rating for his service-connected left 
knee disability.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's service-connected left knee replacement is 
manifested by chronic residuals consisting of limitation of 
motion, with evidence of pain, and weakness in that 
extremity.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for residuals of a 
trauma to the left knee with arthritis, postoperative total 
knee replacement, with revision of patellar component have 
been met.  38 U.S.C.A. §§ 1155, 5107(a)(West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected left 
knee disability that are within the competence of a lay party 
to report are sufficient to conclude that his claim is well 
grounded.  Proscelle v. Derwinski,   2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  All relevant 
evidence has been obtained and no further development is 
necessary in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Factual background

By rating decision dated November 1953, the RO granted 
service connection for residuals of a torn medial meniscus of 
the left knee.  This was based on records showing treatment 
in service following a left knee injury.  In addition, the 
evidence disclosed that the veteran underwent an arthrotomy 
of the left knee in 1953.  

The veteran was afforded an examination by the VA in 
September 1981.  He related that he had undergone several 
surgical procedures, including an osteotomy of the tibia to 
correct the alignment of the joint.  This was a failure and 
he had disabling pain from arthritis in the left knee.  About 
one year ago, he had a total knee joint replacement.  This 
had worked well and had relieved nearly all the pain in the 
left knee.  Following an examination, it was concluded that 
the veteran had had a total knee joint replacement with a 
total prosthesis of the left knee.  The left knee was 
completely stable and he had range of motion of full 
extension to 105 degrees flexion.  There was almost no pain 
in the area about the left knee.  He walked with only a 
barely perceptible limp.

Based, in part, on the findings summarized above, the RO, in 
a November 1981 rating decision, assigned a 100 percent 
evaluation for the veteran's left knee disability, effective 
October 1980, and a 30 percent rating, effective February 
1982.  This schedular evaluation has remained in effect since 
then.

The veteran was admitted to a private hospital in July 1996 
for left knee pain.  An examination revealed swelling in the 
left knee.  During the hospitalization, a revision of 
patellar component was performed.  The final diagnosis was 
failed total knee arthroplasty.

A VA examination was conducted in August 1996.  The veteran 
related that he did some home exercises.  He had no 
orthopedic prescription medications.  He stated that he had 
used a cane since the 1996 surgery.  He reported that the 
knee was more stable since the surgery, and that he could 
bend it and there was less pain.  He had some swelling all 
the time and that he occasionally heard noises in the knee.  
He noted that the knee did not lock up anymore.  He 
complained of a rocking sensation in the knee and stated that 
it felt unstable at that time.  

On examination, the veteran lacked 5-10 degrees of full 
extension, and he flexed to 70-80 degrees.  There was slight 
decrease in muscle strength in the quadriceps.  He had slight 
tenderness about the left knee.  It was noted that he was 
recently postoperative, and he had a freshly healing incision 
in the anterior knee region.  He had an old healed incision 
about the medial distal leg/ankle region on the left.  
McMurray's test was negative.  Cruciate ligaments were 
stable.  He had  1+ positive medial collateral ligament 
instability.  Sensory examination to pinwheel demonstrated 
that the veteran complained of essentially no sharp sensation 
for about 6-8 inches about the knee and leg, lateral to the 
decision.  He had grade I effusion of the left knee.  The 
diagnosis was status post multiple surgeries of the left knee 
with a second total knee replacement arthroplasty.

VA outpatient treatment records dated in 1996 and 1997 have 
been associated with the claims folder.  The veteran was seen 
in October 1996 and stated that he was doing reasonably well.  
He complained of swelling in the left leg and "turning over 
his shoe."  On examination, range of motion was from 10-90 
degrees.  The knee was stable.  The assessment was to 
continue physical therapy to increase range of motion.  The 
veteran complained of pain and giving way in April 1997.  On 
examination, there was mild effusion.  Range of motion was 
from 5 to 90 degrees.  The impression was status post left 
total knee replacement, with a less than perfect outcome.  

A VA x-ray examination of the left knee conducted in April 
1997 was interpreted as showing a total joint replacement of 
the left knee, and a broken wire on the posterolateral aspect 
of the knee within the soft tissues.

An orthopedic examination was conducted by the VA in 
September 1997.  The veteran stated that the left knee hurt 
daily and swelled almost daily.  He had some constant 
numbness indicating the lateral aspect of the left knee since 
the osteotomy surgery.  He indicated that the left knee gives 
out, often without warning and that he has fallen.  He 
reported fatigability and referred to a limp.  On ambulation, 
he had a slight to moderate limp on the left.  He was able to 
rise up on his heels and toes.  He had three healed scars on 
the left knee.  These were tender.  Otherwise, there was no 
tenderness to palpation about the left knee.  Cruciate and 
collateral ligaments were stable, and McMurray's test was 
negative.  On sensory testing to pinwheel, the veteran stated 
there was no sharpness, indicating medial and lateral leg and 
lateral distal thigh.  There was no varus/valgus deformity.  
There was no effusion.  On muscle strength testing, there was 
moderate give-way weakness, quadriceps greater than 
gastrocnemius, due to complaint of lateral knee pain.  The 
left leg appeared to be approximately 1/2 inch or somewhat more 
than a 1/2 inch shorter than the right.  He had flexion 
contracture of the left knee which could be largely, if not 
completely responsible for this as opposed to the total knee 
replacement.  Active measured range of motion of the left 
knee showed that extension lacked 10 degrees of the neutral 0 
position, and there was further flexion to 50 degrees.  There 
was essentially no further passive motion possible due to 
complaints of pain in the knee.  The examiner commented that 
the veteran was status post left total knee surgery and 
revision with significant residual.  The examiner concluded 
that functional impairment was rated as moderate.  Due to the 
subjective nature of the factors, however, estimation could 
not be made in terms of numbers of degrees of potential 
further additional loss of range of motion.  

A VA x-ray examination of the left knee conducted in 
September 1997 revealed, in part, that there was a small 
synovial chondroma or osteochondroma in the soft tissues 
distal to the patella.  There were as a febella and two 
curvilinear wire densities.  There was some debris about the 
posterior aspect of the tibial plate.

Additional VA outpatient treatment records dated in 1997 and 
1998 have been associated with the claims folder.  In October 
1997, the veteran complained of pain in the lateral knee.  On 
examination, range of motion was from 10-90 degrees, and it 
was painful.  There was tenderness to palpation.  The knee 
was noted to be stable.  Mild effusion was noted.  In 
February 1998, range of motion of the left knee was from 25-
50 degrees.  It was indicated that there was limited range of 
motion status post revision total knee arthroplasty.  In 
March 1998, the veteran reported that the knee gave way and 
this led to increased falling.  It was noted that he had 
never achieved full range of motion.  On examination, range 
of motion was from 30 to 70 degrees, and that left knee 
strength was 5-/5.  The results of the x-rays of the left 
knee included loose wires.  The assessment was that the 
veteran had left quadriceps weakness and falls, and that he 
needed physical therapy.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under Diagnostic Code 5055, prosthetic replacement of a knee 
joint is rated 100 percent for one year following 
implementation of the prosthesis.  Thereafter, with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent evaluation is warranted.  
With intermediate degrees of residual weakness, pain or 
limitation of motion, the disability is rated by analogy to 
diagnostic codes 5256, 5261, or 5262.  The minimum rating is 
30 percent.  38 C.F.R. § 4.71a.

A 40 percent evaluation is assignable for limitation of 
extension of the leg to 30 degrees.  Where extension is 
limited to 20 degrees, a 30 percent evaluation may be 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5261.

A 40 percent evaluation may be assigned for ankylosis of the 
knee in flexion between 10 and 20 degrees.  With ankylosis at 
a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, a 30 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

The veteran has been examined on two recent occasions by the 
VA for his left knee.  The Board concedes that limitation of 
motion and instability were documented on the August 1996 VA 
examination.  Notably, the VA outpatient treatment records 
show that the range of motion of the left knee is 
increasingly restricted.  In February 1998, range of motion 
was from 25 to70 degrees.  The next month, range of motion 
was from 30 to 70 degrees.  This finding indicates that 
extension was limited to 30 degrees.  While the veteran was 
found to have no instability or effusion in the left knee 
joint following VA examination in September 1997, the Board 
acknowledges that the veteran testified during his hearing at 
the RO in May 1998 that his left knee had given way, causing 
him to fall.  In this context, as evidenced by the March 1998 
VA outpatient examination, the veteran's left knee strength 
was measured at negative five, and thus was clinically 
characteristic of weakness.  Indeed, the examiner in March 
1998 concluded with an assessment of left quadriceps weakness 
and falls, for which physical therapy was required.  Given 
the statements from the veteran attesting to his problems 
with weakness and instability on ambulation and in light of 
pertinent medical evidence, the Board finds it reasonable to 
conclude that the symptomatology associated with the 
veteran's left knee replacement more nearly approximates that 
of a 60 percent evaluation under Diagnostic Code 5055 
requiring chronic residuals following a total knee 
replacement.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; 
see generally DeLuca v. Brown, 8 Vet. App. 202, 204-208 
(1995); 38 C.F.R. §§ 4.40, 4.45.  As such, the provisions 
requiring rating by analogy for other diagnostic codes where 
there is intermediate degrees of residuals symptomatology are 
not for application.  Moreover, a 100 percent evaluation is 
not in order as that schedular evaluation is only in order 
for one year following the knee replacement.  Accordingly, an 
evaluation in excess of 60 percent is not warranted.

In reaching this decision, the Board has also considered the 
veteran's contentions that a separate evaluation is warranted 
based on VAOPGCPREC 23-97 (July 1, 1997).  In this regard, 
the Board must emphasize that the criteria of Diagnostic Code 
5055 specifically require the contemplation of "severe 
painful motion or weakness in the affected extremity."  
However, to rate these same symptoms as a separate disability 
under VAOPGCPREC 23-97, based solely on weakness and 
instability affecting the left lower extremity, would be to 
overcompensate the veteran for the actual impairment of his 
earning capacity and would constitute pyramiding.  38 C.F.R. 
§ 4.14 (199); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
In this case, the symptomatology of the veteran's chronic 
residuals of a total left knee replacement is not separate 
and distinct and would result in evaluation of the same 
manifestations twice under various diagnoses.  Cf. Estaban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Hence, a separate 
evaluation under for instability is not in order.




ORDER

An increased rating to 60 percent for residuals of a trauma 
to the left knee with arthritis, postoperative total knee 
replacement, with revision of patellar component is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


